Citation Nr: 0335554	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 261A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
13, 1991, Board decision denying service connection.



REPRESENTATION

Moving party represented by:  Blinded Veterans Association


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a motion by the veteran seeking a 
reversal of the Board's May 1991 decision on the grounds of 
CUE.


FINDING OF FACT

The May 1991 Board decision denying entitlement to service 
connection for bilateral macular degeneration correctly 
applied existing statutes and regulations and was supported 
by evidence then of record.  


CONCLUSION OF LAW

The May 1991 decision of the Board denying entitlement to 
service connection for bilateral macular degeneration was not 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 
20.1404 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records show that on entrance 
in June 1972, he indicated that he wore glasses.  His vision 
was measured at 20/400, correctable to 20/50 bilaterally.  
Mild corneal insult due to contact lens use was noted.  In 
March 1973, the veteran's corrected vision was 20/25 in the 
right eye, and 20/30 in the left eye.  In June 1973, it was 
noted that the veteran had some pigment mottling and 
blotching.  In September 1973, the veteran's corrected vision 
was 20/25 in the right eye, and 20/30 in the left eye.  

In January 1974 the veteran complained of difficulty with his 
vision, especially in bright sunlight.  He reported that his 
distance vision was blurry, and that his vision improved on 
cloudy days.  He indicated that he could not read writing in 
daylight.  He stated that his ability to read improved at 
close distances.  Macular degeneration was diagnosed in 
January 1974, and the veteran was placed on permanent 
physical profile.  A history of amblyopia and photophobia 
since childhood was noted.  

In April 1974, the veteran's corrected vision was 20/50 
bilaterally.  On ophthalmology consultation in June 1974, the 
examiner noted the veteran's report of poor vision since 
childhood.  The veteran's bilateral macular degeneration had 
not progressed since its diagnosis.  At separation in 
November 1974, the veteran's vision was measured at 20/40 in 
the right eye, and 20/50 in the left eye.  Macular 
degeneration in both eyes was listed as a diagnosis.  

The veteran was seen by Indiana Rehabilitation Services in 
February 1985.  Under diagnosis, the examiner wrote macular 
degeneration and Stargartd's disease.  

The veteran was hospitalized at a VA hospital in January and 
February 1986, for rehabilitation for blindness secondary to 
Stargardt's disease.  

A VA eye examination from January 1987 shows a diagnosis of 
Stargardt's disease.  

An April 1987 rating decision denied service connection for 
macular degeneration.  

A synopsis of treatment from Family Vision Clinic was 
received by the RO in May 1987.  It states that the veteran 
first presented for optometric care in August 1967, when he 
complained of blurred distance vision.  The veteran was found 
to be mildly near sighted with a slight astigmatism 
bilaterally.  No internal or external eye pathology was 
noted.  The synopsis reveals that the first notation of 
macular degeneration was made in December 1974.

Dr. F. B. submitted a letter dated December 1987 in which he 
summarized the veteran's treatment for his eyes between 1969 
and 1982.  He wrote that in 1969, the veteran's corrected 
acuity was 20/30, and that he was seen by an ophthalmologist 
for a minor lid infection and declared essentially normal.  
This report was enclosed, and recommended a certain type of 
lens when working outside.  It was noted that upon entering 
the service, the veteran's visual acuity was 20/25 for the 
right eye, and 20/30 in the left eye.  It was noted that he 
was diagnosed with macular degeneration at another service 
physical in 1974 when his acuity dropped to 20/40 in the 
right eye, and 20/50 in the left eye.  It was noted that 
follow-up examinations in 1980 and 1982 verified further 
decreasing acuities to 20/60 for the right eye, and 20/100 
for the left eye with pinhole.  

In June 1989, the veteran's representative argued that the 
veteran's condition was similar to retinitis pigmentosa, and 
that the General Counsel opinion should apply.  

In an April 1990 statement, the veteran asserted that he was 
not aware of possible macular degeneration until January 
1974.  He pointed out that his induction examination had 
reflected no disqualifying defects, and that his claimed 
disability was first manifested and diagnosed while he was on 
active duty.

The Board denied the veteran's claim for service connection 
for bilateral macular degeneration in May 1991.  It 
determined that decreased visual acuity was noted when the 
veteran was examined for induction, and clinical data 
obtained in service clearly established that macular 
degeneration preexisted service.  It also determined that the 
veteran's macular degeneration did not increase in severity 
during the time he was on active duty.  Finally, it 
determined that service connection for macular degeneration 
was denied by an unappealed rating decision in April 1987, 
and that evidence received subsequent to the rating decision 
considered along with the evidence of record from that time 
did not alter the factual situation presented at that time.  

In April 1995 the Board determined that new and material 
evidence to reopen a claim of entitlement to service 
connection for bilateral macular degeneration had not been 
received since a May 1991 Board decision denying service 
connection for this disability.

In a letter dated in April 2000, a VA physician stated that, 
based on his review of the record, the veteran had an eye 
disease that first became manifest in service, and that, no 
more than a "predilection" for the disease was present at 
the time the veteran began his active service.

In March 2002, the Board granted service connection for 
bilateral macular degeneration.  It determined that the 
veteran's bilateral macular degeneration was incurred during 
active duty, and did not clearly and unmistakably exist prior 
to the veteran's entrance onto active duty.  The Board relied 
on evidence submitted after the May 1991 decision in making 
its decision.  

The veteran argued in his November 2002 motion that in its 
May 1991 decision, the Board had erroneously determined that 
the veteran's examination for induction and clinical data 
recorded in service clearly and unequivocally established 
that signs and symptoms of the veteran's macular degeneration 
first appeared prior to service.  He argued that the Board's 
opinion that signs and symptoms reported by the veteran 
established that eye disease existed prior to service was not 
supported by medical opinion or reference to any supporting 
evidence, and did not rebut the presumption of soundness.  He 
argued that the Board relied on its own opinion rather than 
accept the opinion the eye examination report from May 1987.  
He argued that the RO did not review or discuss Dr. Babcock's 
May 1987 or December 1987 reports.  


Analysis

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 see 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§ 3.159), are not applicable to claims of CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).   

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2003).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Court has held that VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error. See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

As noted above, the determination of whether there was CUE in 
a Board decision must be based on the record and the law that 
existed at the time of that Board decision.

At the time of the May 1991 Board decision presently at 
issue, the law granted service connection for a disability 
resulting from personal injury suffered, disease contracted, 
or preexisting injury or disease aggravated in line of duty 
in the active military service.  38 U.S.C. § 310 (West 1988).

Every veteran who served during a period of war shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (West 1988).

The regulations in effect at the time of the Board's decision 
include the following provisions.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303 (a) (1990).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestation of lesions 
or symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303 (c) (1990).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304 (b) (1990).  

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304 (b)(1) (1990).  

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (b)(2) (1990).  

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  38 
C.F.R. § 3.304 (b)(3) (1990).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (a) (1990).  

For war service, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306 (b) (1990).  

The veteran has made three arguments as to why the Board's 
May 1991 decision constituted CUE.  First, the veteran argues 
that there was not clear and unmistakable evidence that signs 
and symptoms of macular degeneration first appeared prior to 
service, and that the Board's opinion that macular 
degeneration pre-existed service was not supported by a 
medical opinion or reference to any supporting evidence.  
However, in the Board's May 1991 decision, it noted the 
veteran's induction examination where he described problems 
with his eyes, and it also noted that on subsequent 
examinations in service, the veteran described amblyopia, 
photophobia, and poor vision since childhood.  The Board 
listed reasons and bases for its decision.  Thus, it is 
determined that there was a reasonable basis for its 
conclusion that there was clear and unmistakable evidence 
that the macular degeneration pre-existed service.  A mere 
disagreement as to how facts are weighed does not constitute 
CUE.  

The veteran also argues that the Board relied on its own 
opinion rather than accept the May 1987 eye exam report from 
the Family Vision Clinic.  This argument is also not CUE.  
While the Board listed the May 1987 report in its decision, 
it was not required to discuss the impact of each piece of 
evidence contained with the claims files but, rather, only to 
provide reasons and bases for its decision.  Generally see 
Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  As 
discussed above, the Board did provide reasons and bases for 
its conclusion that the veteran's macular degeneration 
preexisted service.  

The argument posited by the veteran that the RO did not 
review and discuss May 1987 and December 1987 reports is also 
without merit.  As a matter of law, the RO decision that was 
appealed to the Board cannot now be challenged on the basis 
of CUE.  See VAOPGCPREC 14-95, 60 Fed. Reg. 43187 (1995) (a 
claim of CUE under 38 C.F.R. § 3.105(a) concerning a RO 
decision may not be considered where the Board has reviewed 
the entire record of the claim and has denied the benefit 
previously denied in the RO decision).)

Even though the Board granted service connection for 
bilateral macular degeneration in a March 2002 decision, 
there is a critical distinction between the decision which 
granted service connection and the May 1991 decision.  The 
March 2002 decision granted service connection in large 
measure because of opinions obtained after the May 1991 
decision.  In particular, a VA physician's statement dated in 
April 2000 included a strongly worded opinion to the effect 
that the veteran's eye disease first became manifest in 
service and that no more than a predilection for the eye 
disease was present before service.  This item of evidence is 
of great importance to the outcome of the claim.  However, 
the decision of 1991 must be judged on the basis of the 
evidence that was available in 1991.  Thus, while the 
statement of April 2000 established a basis for a favorable 
outcome of the claim for the grant of service connection, 
that item of evidence is not for consideration in resolving 
the question of whther there was CUE in 1991.  

In conclusion, the correct facts were before the Board in May 
1991, and the file shows that the Board properly considered 
the evidence and law when making its decisions.  Considering 
the evidence available at the time of the Board decisions, 
and governing law and regulations, a review of the case does 
not compel a conclusion (to which reasonable minds could not 
differ), that service connection should have been granted.  
There was no undebatable error of fact or law that would have 
manifestly changed the outcome, and the Board finds no CUE in 
the May 1991 Board decision.  38 C.F.R. § 20.1403 (2002).

The veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b).  That is to say, the veteran's motion 
is based upon more than non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error.  Since the 
veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b), it is determined that Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000), does not 
apply to the veteran's claim.  

ORDER

The motion for revision of the May 1991 Board decision on the 
basis of CUE is denied.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



